Since the delivery of our opinion in March last, the complainant Fiske has amended his cross-bill, setting forth in the amendment that, in February, March, and April, 1882, the defendant Wetmore constructed seven drains, besides the drain before complained of, connecting other parts of his estate with the Lawrence Avenue drain, and discharging through them into the Lawrence Avenue drain, and thence by means thereof upon the complainant's land, sewerage, ordinary ground-water, stable-water, and the overflow from cisterns, and praying that the defendant may be enjoined from so doing. The defendant in his answer sets up a right to do so, acquired by adverse use continuously enjoyed since about 1851, with the knowledge on the part of William Beach Lawrence, the owner of Lawrence Avenue and of the land now belonging to the complainant, until his death in 1882, that such use was with claim of right. The complainant set the cause down for hearing on the amended bill and answer, and at the hearing contended that the *Page 367 
defendant was precluded or estopped from making the defence as stated, by reason of a deed to him from said Lawrence, bearing date August 12, 1872, conveying to him a lot of land adjoining his estate on Lawrence Avenue. The deed, in so far as we need recite it for the purposes of this case, is as follows, to wit: —
"Know all men by these presents: That I, William Beach Lawrence, of the city of Newport, in the State of Rhode Island, in consideration of twelve thousand four hundred and five 30/100 dollars paid by George P. Wetmore, of said Newport, the receipt whereof is hereby acknowledged, do hereby give, grant, bargain, sell, and convey unto the said George P. Wetmore, all that certain tract or parcel of land situate in said city of Newport, and bounded as follows, viz.: Northerly, on Le Roy Avenue; easterly, on Lawrence Avenue (which is to be forty feet in width, and to extend from Le Roy Avenue on the north to Ruggles Avenue on the south); and southerly and westerly by lands of this grantee. For a more full and particular description of the parcel of land hereby conveyed, reference may be had to the plat thereof hereto annexed. It is distinctly understood by and between the parties hereto that there shall be no right of frontage on, or access to, the said Lawrence Avenue for any land of this grantee, except for the parcel hereby conveyed. To have and to hold the above-granted premises, with all the privileges and appurtenances to the same belonging, to the said George P. Wetmore, his heirs and assigns, to his and their use and behoof forever."
The complainant insists that the clause, "It is distinctly understood," etc., amounts, by reason of the defendants's acceptance of the deed, to an implied covenant or agreement on his part that "there shall be no right of frontage on, or access to, Lawrence Avenue" for his other land, and that in equity he will be held accordingly not to have any right of frontage on, or access to, Lawrence Avenue for his other land and consequently no right to maintain the drains complained of, the same being drains which lead from his other land into the middle of the avenue, to connect there with the Lawrence Avenue drain.
According to the answer, which is to be taken as true, the rights in dispute, if "knowledge" be equivalent to "express notice," which is not questioned, had been fully acquired, by *Page 368 
twenty years' adverse use, when the deed of 1872 was executed; and therefore to give the clause in question the effect which the plaintiff claims for it, is to give it the effect of a quitclaim or release of an existing easement appurtenant to the defendant's other land. The question is, whether the clause ought to be construed so as to give it that effect.
The clause occurs in the part of the deed which is devoted to the description of the premises conveyed, and it is proper, therefore, to regard it as intended to be a part of the description, or as added thereto for the purpose of defining with greater precision the scope of the grant, if it can reasonably be so regarded, instead of as a clause intended to be operative outside of the grant, by way of release from the grantee. The language of the clause is not language of contract or agreement, but language of construction or explanation, as if the grantor were saying to his grantee, by way of precautionary observation, "I convey to you this lot bounding on Lawrence Avenue, and you thereby will become entitled to rights of frontage on, and of access to, that avenue as appurtenant to the lot; but, remember, it is distinctly understood between us that there shall be no such right for the rest of your land." Such a remark could not be reasonably understood to import a surrender by the grantee of any right which he had previously acquired for his other land, but only as intended to guard against the possibility of his claiming any right for his other land as a result of the conveyance. It seems to us that there is little reason to doubt that this is what was meant by the clause.
It probably occurred to the grantor that the grantee might suppose that, if he had access to Lawrence Avenue from the lot conveyed he would only have to go from his other land over the lot conveyed in order to have the right virtually for his other land, and so he inserted the clause to prevent the supposition; or he may have feared that a conveyance of the lot bounding it on Lawrence Avenue might be taken as a recognition of the avenue as a street, and that thus the grantee would claim to be entitled to rights of frontage and access, and inserted the clause as a safeguard. If the clause had been intended to operate as a surrender of any right on the part of the grantee, it would naturally have contained a statement that it was in part consideration of the conveyance. *Page 369 
But the conveyance purports to have been made wholly for other considerations. Indeed, it is highly improbable that, if the surrender of so valuable a right as that of drainage through Lawrence Avenue had been intended, language more apt for that purpose would not have been employed. Can such a right be properly denominated a right of frontage or a right of access? If it can be, it does not seem to us that it would ever be likely to be so denominated. We think, therefore, that the only reasonable construction of the clause is to confine it to the subject-matter of the conveyance, and to construe the clause as if it read, "There shall be no right of frontage on, or access to, the said Lawrence Avenue for any land of this grantee, except for the parcel hereby conveyed, by virtue of this deed."
We will add that it increases our confidence in the correctness of this construction, that it is the construction which has practically been put upon the clause by the parties themselves; for it appears by the answer that the defendant continued to use the drain connecting his estate with the Lawrence Avenue drain without interruption, after the deed, in the same manner as before, and with the knowledge on the part of the grantor that he was so using it under a claim of right. It is incredible that this would have been allowed if the purpose, or any part of the purpose, of the clause had been to take from the defendant the right to such use.
Injunction denied.